Title: Enclosure: Stephen Cathalan’s Invoice of Items Shipped to Thomas Jefferson, 28 April 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


            Invoice of Sundries Shipped by order for the account & risk of Thoms Jefferson Esqr at Monticello Virga on board the american Ship Fair Trader of Alexenda Georg Fletcher master Bound for Alexda Virga & to be consigned to the Collector of the district at Alexandria     Viz—
            
            
            
              
                T.J.
                Eight boxes of 24 bottles each red wine 1814 Bergasse Bordeaux claret Fashon containing together:
              
              
                S.C.
              
              
                
                   192 Bottles a ƒ 1 ⅌ Bottle
                
                F 192
                
              
              
                〃
                one basket Macaroni of Naples Weighing Marslle old weight ₶ 102 net à ƒ 53.50c ⅌ 100₶
                
                54
                 57
              
              
                TJSC no 9
                one box of 24 bottles red wine Bergasse provening from one cask, I Sent in dble Cask to Senegal in may last as a trial, in order to be returned to me, as it is reported that when the claret has passed twice the tropick is great deal improved this cask on return here has proved So. the 24 bottles to be divided between Ths Jefferson & his grand Son Randolph Jefferson Esqr
                
                
                
              
              
                
                Charges
                
                246
                 57
              
              
                
                Export duty on the wine
                4 65
                
                
                
              
              
                
                Dtto on the Macaroni
                76
                
                
                
              
              
                
                Portage & Craftage of the Whole
                3 12
                
                
                
              
              
                
                Canvas & packing of Macaroni
                2 60
                
                11
                 13
              
              
                
                Errors Excepted 
                 
                F 257
                 70
              
              
                
                  Marseilles the 28th of April 1818
              
            
            
              Stephen Cathalan.
            
           